Citation Nr: 1619635	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-21 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to an initial compensable rating for tinea pedis.

3.  Entitlement to an initial compensable rating for umbilical hernia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1992 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In correspondence received in April 2016, and prior to the promulgation of a decision in the appeal, the Veteran, through his accredited representative, requested withdrawal of all the issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issues of entitlement to service connection for a back injury, entitlement to an initial compensable rating for tinea pedis, and entitlement to an initial compensable rating for umbilical hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).

In correspondence received in April 2016 the Veteran, through his accredited representative, indicated that he wanted to withdraw the issues of entitlement to service connection for a back injury, entitlement to an initial compensable rating for tinea pedis, and entitlement to an initial compensable rating for umbilical hernia.  Therefore, there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The issues of entitlement to service connection for a back injury, entitlement to an initial compensable rating for tinea pedis, and entitlement to an initial compensable rating for umbilical hernia are dismissed.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


